—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered February 26, 1997, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). We see no reason to disturb the jury’s credibility determinations.
The court’s curative instructions, which the jury is presumed to have followed, were sufficient to prevent defendant from being prejudiced by the challenged portions of the People’s summation (see, People v Berg, 59 NY2d 294, 299-300). Concur— Ellerin, P. J., Wallach, Lerner and Friedman, JJ.